771 N.W.2d 742 (2009)
Jeffrey A. TRUCKOR and Alcatraz Industries, Inc., Plaintiffs-Appellants,
v.
ERIE TOWNSHIP, Denise Gordy, Paul Richardson, Gary Lowry, William Jacobs, Larry Guinn, Jeff Benore, Dennis Stark, Paul Mikels, Dan Bonkoski, Cindy Baum, Gayle Burlen, Diane Laplante, Amy Whipple, Tad Cousino, and W. Thomas Graham, Defendants-Appellees.
Docket No. 138850. COA No. 279475.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the March 31, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are *743 not persuaded that the questions presented should be reviewed by this Court.